            Case 7:21-cv-01539-VB Document 11-1 Filed 04/22/21 Page 1 of 1



             AFFIDAVIT OF LYNNEL M. REYES, ESQ., PURSUANT TO LR 1.3

STATE OF NEVADA                )
                               ) ss.
COUNTY OF CLARK                )

       I, LYNNEL M. REYES, being first duly sworn, depose and state:

       1.       I submit this Affidavit in support of my Motion for Admission Pro Hac Vice.

       2.       I am in good standing of the State Bar of Nevada.

       3.       I have never been convicted of a felony.

       4.       I have never been censured, suspended, disbarred or denied admission or readmission
by any court.

       5.       There are presently no disciplinary proceedings against me.

       FURTHER AFFIANT SAYETH NAUGHT.



                                                      ____________________________________
                                                      LYNNEL M. REYES


SUBSCRIBED AND SWORN to before me
this th day of April, 2021.



____________________________________
NOTARY PUBLIC




                                                  2
